Exhibit 10.1
(STEMCELLS LOGO) [f51823f5182301.gif]
Name of Employee:                                                             
EMPLOYMENT AGREEMENT
In consideration of my employment with StemCells, Inc., (the “Company”), and the
compensation now and hereafter paid to me by the Company, I agree to the
following:

1.   At-will employment. I understand and acknowledge that my employment with
the Company is for an unspecified duration and constitutes “at-will” employment.
I also acknowledge that this means the employment relationship may be terminated
at any time, with or without cause, at my option or the Company’s option, with
or without notice. I further agree that the terms of my employment may be
modified at any time, with or without cause, at the discretion of the Company.
In the event of the termination of my employment, I understand that I will not
be entitled to any payment, damages, compensation, or benefits except as
provided in the StemCells Employment Handbook. Any modification of this
paragraph must conform to the requirements of Paragraph 9.b. below and must
express a clear and unambiguous intent to alter the at-will nature of my
employment relationship with the Company.   2.   Confidential Information.   a.
  Company Information. At all times during the term of my employment and
thereafter, I agree to hold in strictest confidence, and not to use, except for
the benefit of the Company, nor to disclose to any person, firm or corporation,
without written authorization of the Company Board of Directors, any
Confidential Information of the Company.       I understand Confidential
Information to mean any Company proprietary information, technical data, trade
secrets or know-how, including, but not limited to, research, development,
product plans, products, services, clients and client lists (including, but not
limited to, clients of the Company on whom I called, or with whom I became
acquainted during my term of employment), patients, suppliers, markets,
software, developments, inventions, processes,

employment agreement

1



--------------------------------------------------------------------------------



 



    formulas, technology, designs, drawings, engineering, hardware configuration
information, marketing, costs, pricing, finances or other business information,
disclosed to me by the Company either directly or indirectly in writing, orally,
or by drawings, or inspection of parts or equipment.       I further understand
that Confidential Information does not include any of the foregoing items that
have become publicly known and made generally available through no wrongful act
of mine.   b.   Former employer information. I agree that I will not, during my
employment with the Company, improperly use or disclose any proprietary
information or trade secrets of any former or concurrent employer, or other
person or entity with whom I have an agreement or duty to keep in confidence
information acquired by me in confidence, if any; and that I will not bring onto
Company premises any unpublished document or proprietary information belonging
to any such employer, person or entity, unless consented to in writing by such
employer, person or entity.   c.   Third-party information. I recognize that the
Company has received, and in future will receive, from third parties, their
confidential or proprietary information subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. I agree to hold all such confidential or proprietary
information in the strictest confidence and not to disclose it to any person,
firm or corporation, or to use it except as necessary in carrying out my work
for the Company consistent with the Company’s agreement with such third party.  
3.   Inventions.   a.   Inventions retained and licensed. I have attached
hereto, as Exhibit A, a list describing all inventions, original works of
authorship, developments, improvements and trade secrets that were made by me
prior to my employment with the Company (collectively referred to as prior
inventions), belong to me, and relate to the Company’s proposed business,
products, or research and development; and which are not assigned to the Company
hereunder. If no such list is attached, I represent that there are no such prior
inventions.       If in the course of my employment with the Company, I
incorporate into a Company product, process or machine, a prior invention owned
by me, or in which I have an interest, the Company is hereby granted, and shall
have a nonexclusive, royalty-free, irrevocable, perpetual, worldwide license to
make, have made, modify, use and sell such prior invention as part of, or in
connection with, such product, process or machine.

employment agreement

2



--------------------------------------------------------------------------------



 



b.   Assignment of Inventions. I agree that I will promptly make full written
disclosure to the Company, hold in trust for the Company’s sole right and
benefit, and hereby assign to the Company or its designee, all my right, title
and interest in, any and all inventions, original works of authorship,
developments, concepts, improvements or trade secrets—whether or not patentable
or registerable under copyright or similar laws—that I may solely or jointly
conceive, develop, reduce to practice, or cause to be conceived or developed, or
reduced to practice, during the period of time I am in the employ of The Company
(collectively referred to as Inventions). I further acknowledge that all
original works of authorship made by me solely or jointly with others) within
the scope of my employment and protectable by copyright are “works made for
hire,” as that term is defined in The United States Copyright Act.   c.  
Maintenance of records. I agree to keep and maintain adequate and current
written records of all inventions made by me (solely or jointly with others)
during the term of my employment with The Company. Such records will be in the
form of notes, sketches, drawings or any other format that may be specified by
the Company. They will be available to, and remain the sole property of, the
Company at all times.   d.   Patent and copyright registrations. I agree to
assist the Company or its designee, at the Company’s expense, in every proper
way, to secure the Company’s rights in the Inventions and any copyrights,
patents, mask work rights or other intellectual property rights relating
thereto, in any and all countries, including the disclosure to the Company of
all pertinent information and data with respect thereto, the execution of all
applications cautions, specifications, oaths, assignments and all other
instruments that the Company shall deem necessary in order to apply for, obtain
and maintain such rights, and in order to assign and convey to the Company, its
successors, assigns and nominees the sole and exclusive rights, title and
interest in and to such Inventions, and any copyrights, patents, mask work
rights or other intellectual property rights relating thereto both now and in
the future. In the event that the Company is unable for any reason whatsoever to
secure my signature to any lawful and necessary document required to apply for
any patent, or to prosecute any patent application with respect to such an
Invention (including renewals, extensions, continuations, divisions or
continuations in part thereof), I hereby irrevocably designate and appoint the
Company and its duly authorized officers and agents, as my agents and
attorney-in-fact to act for and in my behalf and instead of me, to execute and
file any such application and to do all other lawfully permitted acts to further
the prosecution and issuance of patents thereon with the same legal force and
effect as if executed by me.

    4. Conflicting employment. I agree that, during the term of my employment
with The Company, I will not engage in any other employment, occupation,

employment agreement

3



--------------------------------------------------------------------------------



 



    consulting or other business activity directly related to the business in
which the Company is now involved, or becomes involved with, during the term of
employment; nor will I engage in any other activities that conflict with my
obligations to the Company. Any exception to this provision must be approved in
advance by the CEO.   5.   Compliance with Company policies and with law. I
agree to comply with applicable laws and regulations and with Company policies.
In particular, but without limitation, I agree to comply with all health and
safety laws and regulations, with the Company’s health and safety policies, and
with StemCells’ Corporate Code of Ethics and Conduct. By signing this Employment
Agreement, I acknowledge that I have received, read and understood the Code of
Ethics and Conduct.   6.   Returning company documents. At the time of leaving
The Company’ employ, I agree to deliver to the Company (and not keep in my
possession or deliver to anyone else) any and all devices, records, data, notes,
reports, proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, materials, equipment, other documents or property, or reproductions of
any aforementioned items developed by me pursuant to my employment with the
Company, or otherwise belonging to the Company, its successors or assigns.   7.
  Solicitation of employees. I agree that I shall not, for a period of 12 months
immediately following the termination of my relationship with The Company for
any reason, whether with or without cause, either directly or indirectly solicit
or take away, or attempt to solicit or take away, employees of the Company,
either for myself or for any other person or entity.   8.   Equitable relief.  
    I agree that it would be impossible or inadequate to measure and calculate
the Company’s damages from any breach of the covenants set forth in items 2, 3,
5 and 7 herein. Accordingly, I agree that if I breach any of such sections, the
Company will have available, in addition to any other right or remedy available,
the right to obtain an injunction from a court of competent jurisdiction
restraining such breach or threatened breach, and to specific performance of any
such provision of this Agreement.   9.   General provisions.   a.   Governing
law. This Agreement will be governed by the laws of the State of California.  
b.   Entire agreement. This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter

employment agreement

4



--------------------------------------------------------------------------------



 



    herein, and merges all prior discussions between us. No modification of or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
will be effective unless made in writing and signed by me and an officer of the
Company.   c.   Severability. If one or more of the provisions in this Agreement
are deemed void by law, then the remaining provisions will continue in full
force and effect.   d.   Successors and assigns. This Agreement will be binding
upon my heirs, executors, administrators and other legal representatives, and
will be for the benefit of the Company, its successors and assigns.   e.  
Survival of provisions. I agree that the provisions of Sections 2, 3, 5, 6, 7
and 8 shall survive any expiration or termination of this Agreement or my
employment.

     
 
Name of Employee (Print and Sign Name)
   

     
 
Date
   

employment agreement

5



--------------------------------------------------------------------------------



 



EXHIBIT A
LIST OF PRIOR INVENTIONS & ORIGINAL WORKS OF
AUTHORSHIP

                  Title   Date     Identifying Number or Brief Description    
 
               

         
 
 
 
Name of Employee (type or print)    

StemCells, Inc.

     
 
by:
   

employment agreement

6